DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 12 October 2022, claims 1-13 are presently pending in the application, of which, claims 1 and 11 are presented in independent form. The Examiner acknowledges amended claim 2. No claims were cancelled or newly added.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 02 August 2022, have been withdrawn, unless otherwise noted in this Office Action.

Applicant's arguments filed 12 October 2022 have been fully considered but they are not persuasive. Applicant’s arguments are directed to each and every element in independent claim 1 and corresponding independent claim 11 and therefore have been incorporated into the rejection below.

No other argument was presented and therefore the Examiner maintains the rejection below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Mizuno, Yoichi, (U.S. 2008/0059734 and known hereinafter as Mizuno)(IDS Submission on 28 August 2020).

As per claim 1, Mizuno teaches a storage system, comprising: 
a controller that provides a business volume to a server system (e.g. Mizuno, see Figure 1, which discloses a controller that interacts with a storage system.), 
wherein the storage system includes an additional write volume that additionally writes and stores data stored in the business volume (e.g. Mizuno, see Figure 1, which discloses tape drives a…n, which illustrates a data volume that is stored in the storage system.), and 
wherein the controller is configured to manage first address conversion information for managing a relationship between a logical address of the business volume and a logical address of the additional write volume (e.g. Mizuno, see Figures 2 and 3, which discloses a controller that is able to journal (e.g. write) data and establish a relationship with logical volume units to additionally write volume, as depicted in LUN0, LUN1, LUN2, etc.), and 
an address conversion history information for managing a relationship between a logical address of the business volume and a logical address of the additional write volume for storing old data before the data of the business volume is updated (e.g. Mizuno, see paragraphs [0060-0066], which discloses LUN0, LUN1, as address conversation history information, which includes a corresponding duplicate volume in LUN2, LUN3, in which the online volume may contain updated data and the duplicate volume may contain old or stale data. At each checkpoint, the duplicate volume may be updated to reflect the changes in the online volume, based on a point in time, thereby establishing historical information.), and managing a time when the data of the business volume is updated as history information (e.g. Mizuno, see paragraph [0095], which discloses the journal control program updates online volume of the consistency group so as the journal data accumulates (e.g. historical information) in the journal pool.), 
determine, at each time a data amount of the address conversion history information reaches a predetermined threshold, a first target time indicating a past time point of the business volume (e.g. Mizuno, see paragraphs [0102-0103], which discloses reading the journal data of the target consistency group, where a copy threshold value is exceeded, where the write target is checkpoint information, replacing the checkpoint information or in addition to the checkpoint information, a file mark or set mark indicator is place which constitutes an indicator for increasing the speed of data search during the restore is written. The Examiner notes the checkpoint information contains a time, a target time, etc. associated with historical data information.), and generate a snapshot of the determined first target time using the address conversion history information (e.g. Mizuno, see paragraphs [0070-0080], which discloses a copy threshold value, which indicates a threshold value for judging whether or not copy (copy from a journal volume to tape) is to be started.), 
store, at each time a recovery point set command including a recovery point indicating a restore timing for the business volume is received (e.g. Mizuno, see paragraphs [0102-0103], which discloses reading the journal data of the target consistency group, where a copy threshold value is exceeded, where the write target is checkpoint information, replacing the checkpoint information or in addition to the checkpoint information, a file mark or set mark indicator is place which constitutes an indicator for increasing the speed of data search during the restore is written. The Examiner notes the checkpoint information contains a time, a target time, etc. associated with historical data information.), a time when the recovery point set command is received together with the recovery point to the address conversion history information (e.g. Mizuno, see paragraphs [0071-0078], which discloses a priority can be established to permit the copying of the volume of data based on a checkpoint, where the copied data is stored and representative of the point in time in which the copy of data was stored.), and 
restore, when a restore command including information regarding the second target time indicating a restore timing and a restore destination volume for the business volume is received, the business volume using the snapshot of the first target time, the recovery point stored in the address conversion history information, and the address conversion history information (e.g. Mizuno, see paragraphs [0114-0124], which discloses a restore process which restores the copy of the data based on the point in time checkpoint, where the restore process includes a target consistency group number and a checkpoint ID, representing the restore timing and destination volume, and in which when the restore process occurs, the tape control program specifies the tape of the correspondent tape group from the indicated consistency group number and current checkpoint ID of the restore point volume.).

As per claim 11, Mizuno teaches a restore control method for a storage system which includes a business volume, a controller that provides a business volume to a server system (e.g. Mizuno, see Figure 1, which discloses a controller that interacts with a storage system.), 
wherein the storage system includes an additional write volume that additionally writes and stores data stored in the business volume (e.g. Mizuno, see Figure 1, which discloses tape drives a…n, which illustrates a data volume that is stored in the storage system.), and 
wherein the controller is configured to manage first address conversion information for managing a relationship between a logical address of the business volume and a logical address of the additional write volume (e.g. Mizuno, see Figures 2 and 3, which discloses a controller that is able to journal (e.g. write) data and establish a relationship with logical volume units to additionally write volume, as depicted in LUN0, LUN1, LUN2, etc.), and 
an address conversion history information for managing a relationship between a logical address of the business volume and a logical address of the additional write volume for storing old data before the data of the business volume is updated (e.g. Mizuno, see paragraphs [0060-0066], which discloses LUN0, LUN1, as address conversation history information, which includes a corresponding duplicate volume in LUN2, LUN3, in which the online volume may contain updated data and the duplicate volume may contain old or stale data. At each checkpoint, the duplicate volume may be updated to reflect the changes in the online volume, based on a point in time, thereby establishing historical information.), and managing a time when the data of the business volume is updated as history information (e.g. Mizuno, see paragraph [0095], which discloses the journal control program updates online volume of the consistency group so as the journal data accumulates (e.g. historical information) in the journal pool.), 
determine, at each time a data amount of the address conversion history information reaches a predetermined threshold, a first target time indicating a past time point of the business volume (e.g. Mizuno, see paragraphs [0102-0103], which discloses reading the journal data of the target consistency group, where a copy threshold value is exceeded, where the write target is checkpoint information, replacing the checkpoint information or in addition to the checkpoint information, a file mark or set mark indicator is place which constitutes an indicator for increasing the speed of data search during the restore is written. The Examiner notes the checkpoint information contains a time, a target time, etc. associated with historical data information.), and generate a snapshot of the determined first target time using the address conversion history information (e.g. Mizuno, see paragraphs [0070-0080], which discloses a copy threshold value, which indicates a threshold value for judging whether or not copy (copy from a journal volume to tape) is to be started.), 
store, at each time a recovery point set command including a recovery point indicating a restore timing for the business volume is received (e.g. Mizuno, see paragraphs [0102-0103], which discloses reading the journal data of the target consistency group, where a copy threshold value is exceeded, where the write target is checkpoint information, replacing the checkpoint information or in addition to the checkpoint information, a file mark or set mark indicator is place which constitutes an indicator for increasing the speed of data search during the restore is written. The Examiner notes the checkpoint information contains a time, a target time, etc. associated with historical data information.), a time when the recovery point set command is received together with the recovery point to the address conversion history information (e.g. Mizuno, see paragraphs [0071-0078], which discloses a priority can be established to permit the copying of the volume of data based on a checkpoint, where the copied data is stored and representative of the point in time in which the copy of data was stored.), and 
restore, when a restore command including information regarding the second target time indicating a restore timing and a restore destination volume for the business volume is received, the business volume using the snapshot of the first target time, the recovery point stored in the address conversion history information, and the address conversion history information (e.g. Mizuno, see paragraphs [0114-0124], which discloses a restore process which restores the copy of the data based on the point in time checkpoint, where the restore process includes a target consistency group number and a checkpoint ID, representing the restore timing and destination volume, and in which when the restore process occurs, the tape control program specifies the tape of the correspondent tape group from the indicated consistency group number and current checkpoint ID of the restore point volume.).

As per claims 2 and 12, Mizuno teaches the storage system according to claim 1 and the method of claim 11, respectively, 
wherein the controller determines whether the first target times of one or more snapshots are newer than the second target time (e.g. Mizuno, see Figures 2 and 3, which discloses a controller that is able to journal (e.g. write) data and establish a relationship with logical volume units to additionally write volume, as depicted in LUN0, LUN1, LUN2, etc.), and 
wherein, when there are only snapshots of the first target times that is older than the second target time, the address conversion information of the business volume is copied to second address conversion information of the restore destination volume (e.g. Mizuno, see Figures 2 and 3, which discloses a controller that is able to journal (e.g. write) data and establish a relationship with logical volume units to additionally write volume, as depicted in LUN0, LUN1, LUN2, etc.).

As per claims 3 and 13, Mizuno teaches the storage system according to claim 2 and the method of claim 12, respectively, wherein the controller is configured to 
manage third address conversion information for managing a relationship between a logical address of the snapshot volume and a logical address of the additional write volume for snapshots acquired at a plurality of the first target times (e.g. Mizuno, see paragraphs [0060-0066], which discloses LUN0, LUN1, as address conversation history information, which includes a corresponding duplicate volume in LUN2, LUN3, in which the online volume may contain updated data and the duplicate volume may contain old or stale data. At each checkpoint, the duplicate volume may be updated to reflect the changes in the online volume, based on a point in time, thereby establishing historical information.), and
copy the third address conversion information of the snapshot generated at the first target time immediately after the second target time in the plurality of the first target times to the second address conversion information of the restore destination volume (e.g. Mizuno, see paragraphs [0071-0078], which discloses a priority can be established to permit the copying of the volume of data based on a checkpoint, where the copied data is stored and representative of the point in time in which the copy of data was stored.).

As per claim 4, Mizuno teaches the storage system according to claim 2, wherein the controller is configured to copy a logical address of the additional write volume indicating a storage location of old data overwritten with update data for the business volume, which corresponds to an update time of the address conversion history information older than the first target time to the second address conversion information of the restore destination volume (e.g. Mizuno, see paragraphs [0071-0078], which discloses a priority can be established to permit the copying of the volume of data based on a checkpoint, where the copied data is stored and representative of the point in time in which the copy of data was stored.).

As per claim 5, Mizuno teaches the storage system according to claim 2, wherein the controller is configured to manage, in the address conversion history information, update order of data for the business volume and order of the recovery point set command as a sequence number (e.g. Mizuno, see paragraphs [0060-0066], which discloses LUN0, LUN1, as address conversation history information, which includes a corresponding duplicate volume in LUN2, LUN3, in which the online volume may contain updated data and the duplicate volume may contain old or stale data. At each checkpoint, the duplicate volume may be updated to reflect the changes in the online volume, based on a point in time, thereby establishing historical information.).

As per claim 6, Mizuno teaches the storage system according to claim 5, wherein the controller is configured to manage, in response to receipt of the recovery point set command, recovery point management information for managing a relationship between identification information for uniquely determining a set recovery point, a set time that is set, and the sequence number of the recovery point set command (e.g. Mizuno, see paragraphs [0060-0066], which discloses LUN0, LUN1, as address conversation history information, which includes a corresponding duplicate volume in LUN2, LUN3, in which the online volume may contain updated data and the duplicate volume may contain old or stale data. At each checkpoint, the duplicate volume may be updated to reflect the changes in the online volume, based on a point in time, thereby establishing historical information.).

As per claim 7, Mizuno teaches the storage system according to claim 6, wherein the controller is configured to manage, in response to receipt of the recovery point set command, restore point management information for managing a relationship between a logical address of the business volume and a logical address of the additional write volume that stores old data stored in the business volume when receiving the recovery point set command in order to restore data to the business volume when receiving the recovery point set command.

As per claim 8, Mizuno teaches the storage system according to claim 6, the controller is configured to determine, when a restore command including a recovery point for the business volume is received, the second target time indicating a restore timing based on the recovery point management information (e.g. Mizuno, see paragraphs [0114-0124], which discloses a restore process which restores the copy of the data based on the point in time checkpoint, where the restore process includes a target consistency group number and a checkpoint ID, representing the restore timing and destination volume, and in which when the restore process occurs, the tape control program specifies the tape of the correspondent tape group from the indicated consistency group number and current checkpoint ID of the restore point volume.).

As per claim 9, Mizuno teaches the storage system according to claim 6, wherein the controller is configured to store, in a case where a latest update time of the address conversion history information has not reached the second target time, information indicating a storage location of old data corresponding to a next new update time of the address conversion history information to a restore management information as information of a logical address of the additional write volume of the second address conversion information (e.g. Mizuno, see paragraphs [0114-0124], which discloses a restore process which restores the copy of the data based on the point in time checkpoint, where the restore process includes a target consistency group number and a checkpoint ID, representing the restore timing and destination volume, and in which when the restore process occurs, the tape control program specifies the tape of the correspondent tape group from the indicated consistency group number and current checkpoint ID of the restore point volume.).

As per claim 10, Mizuno teaches the storage system according to claim 9, wherein the controller is configured to reflect the second address conversion information of the restore destination volume based on the information stored in the restore management information to generate an image of the second target time of the business volume in the restore destination volume (e.g. Mizuno, see paragraphs [0114-0124], which discloses a restore process which restores the copy of the data based on the point in time checkpoint, where the restore process includes a target consistency group number and a checkpoint ID, representing the restore timing and destination volume, and in which when the restore process occurs, the tape control program specifies the tape of the correspondent tape group from the indicated consistency group number and current checkpoint ID of the restore point volume.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        December 9, 2022